EXHIBIT 10.37
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2013 COMPENSATION SUMMARIES




The Company's Board of Directors approved the following base salaries for
certain of the Company’s executive officers for fiscal 2013.
 
FISCAL 2013 EXECUTIVE OFFICER COMPENSATION
 
Executive Officer
 
Base Salary
 
N. Roderick McGeachy, III
Chairman of the Board, President and Chief Executive Officer
  $ 360,000 *
Robert J. McCarten
Executive Vice President - Sales & Merchandising - Gifts
  $ 260,000 *
Chuck Talley
Chief Financial Officer and Corporate Vice President
  $  200,000  

 
*  As previously reported, on August 28, 2012, the Company’s Board of Directors
authorized the payment of retention bonuses to each of Mr. McGeachy and Mr.
McCarten in the amount of $75,000 and $50,000, respectively.  These retention
bonuses are subject to a prorata clawback if the executive voluntarily
terminates employment within 18 months of the payment of such bonus.




The Company's Board of Directors also previously approved the following
compensation for non-employee directors for fiscal 2013.
 
FISCAL 2013 NON-EMPLOYEE DIRECTOR COMPENSATION
 
Annual Retainer:
Shares of Restricted Stock:***
Board Member - $43,000
Continuing Board Member – 3,000 shares
   
Additional Annual Retainers:
New Board Member – 4,060 shares
Lead Independent Director - $10,000
Non-Employee Chairman of the Board – 4,200 shares
Audit Committee Chair – $7,500
One-Time Grant – 5,000 shares to each non-employee director
Compensation Committee Chair - $7,500
 



***  Awards pursuant to the Company's 2002 Omnibus Plan.  Restricted stock
awards, when combined with the one-time grant, were issued effective July 1,
2012.
